MANDATE

THE STATE OF TEXAS

TO THE 365TH JUDICIAL DISTRICT COURT OF MAVERICK COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on January 14, 2015, the cause upon appeal to
revise or reverse your judgment between

City of Eagle Pass (Appellant / Cross-Appellee), Appellant

V.

Irma Leticia Salazar(Appellee / Cross-Appellant), Appellee

No. 04-14-00309-CV and Tr. Ct. No. 12-04-27357-MCVJA

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. It is ORDERED that appellee Irma Leticia Salazar
recover her costs of this appeal from appellant City of Eagle Pass.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 25, 2015.

                                                             KEITH E. HOTTLE, CLERK




                                                             Cynthia A. Martinez
                                                             Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00309-CV

                           City of Eagle Pass (Appellant / Cross-Appellee)

                                                      v.

                        Irma Leticia Salazar(Appellee / Cross-Appellant)

   (NO. 12-04-27357-MCVJA IN 365TH JUDICIAL DISTRICT COURT OF MAVERICK COUNTY)


TYPE OF FEE                   CHARGES        PAID            BY
MOTION FEE                          $10.00   E-PAID          ALBERT LOPEZ
MOTION FEE                          $10.00   E-PAID          BETH WATKINS
MOTION FEE                          $10.00   E-PAID          BETH WATKINS
MOTION FEE                          $10.00   E-PAID          ALBERT LOPEZ
STATEWIDE EFILING FEE               $20.00   E-PAID          SHANNON DUNN
INDIGENT                            $25.00   E-PAID          SHANNON DUNN
SUPREME COURT CHAPTER 51
FEE                                 $50.00   E-PAID          SHANNON DUNN
FILING                             $100.00   E-PAID          SHANNON DUNN
STATEWIDE EFILING FEE               $20.00   E-PAID          ALBERT LOPEZ
SUPREME COURT CHAPTER 51
FEE                                 $50.00   E-PAID          ALBERT LOPEZ
INDIGENT                            $25.00   E-PAID          ALBERT LOPEZ
FILING                             $100.00   E-PAID          ALBERT LOPEZ


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 25, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853